Name: Commission Regulation (EEC) No 2166/84 of 26 July 1984 amending Regulation No 58 as regards the quality standards for table grapes
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31984R2166Commission Regulation (EEC) No 2166/84 of 26 July 1984 amending Regulation No 58 as regards the quality standards for table grapes Official Journal L 197 , 27/07/1984 P. 0033 - 0033 Spanish special edition: Chapter 03 Volume 31 P. 0205 Portuguese special edition Chapter 03 Volume 31 P. 0205 Finnish special edition: Chapter 3 Volume 17 P. 0236 Swedish special edition: Chapter 3 Volume 17 P. 0236 *****COMMISSION REGULATION (EEC) No 2166/84 of 26 July 1984 amending Regulation No 58 as regards the quality standards for table grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas the quality standards for table grapes were fixed by Commission Regulation No 58 (3), as last amended by Regulation (EEC) No 847/76 (4); whereas the table setting out these standards in the Annex to the said Regulation covers a number of varieties; whereas a variety which has come to be marketed on a large scale and the characteristics of which correspond to the definition laid down in the said table should be inserted therein; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The list of varieties of table grapes grown in the open ground, contained in the Annex to the common quality standards for table grapes, laid down in Regulation No 58, is hereby amended to include the following, the variety being inserted therein in alphabetical order: 1.2,6 // // // // 'Producer country // // // // 1.2.3.4.5.6 // // Italy // France // Belgium // Netherlands // Greece // // // // // // // (a) Large-berry varieties // // // // // // Michele Palieri // X' // // // // // // // // // // Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 130, 16. 5. 1984, p. 1. (3) OJ No 56, 7. 7. 1962, p. 1606/62. (4) OJ No L 96, 10. 4. 1976, p. 32.